Exhibit 10.3

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT (this “Agreement”) is made and entered into as of the 4th
day of August, 2011 by and between RENEWABLE ENERGY GROUP, INC., a Delaware
corporation, whose address is 416 S. Bell Ave., P.O. Box 888, Ames, Iowa 50010
(“Pledgor”), and USRG HOLDCO IX, LLC, a Delaware limited liability company,
whose address is c/o US Renewables Group, LLC, 10 Bank Street, White Plains, NY
10606 (“Pledgee”).

WHEREAS, concurrent with the execution of this Agreement, REG Albert Lea, LLC,
an Iowa limited liability company (the “Company”) has executed a Note in the
principal amount of $10,000,000 in favor of Pledgee (the “Note”) and a Loan
Agreement by and among Pledgor, Pledgee and USRG Management Company, LLC (the
“Loan Agreement”); and

WHEREAS, as security for the Company’s performance under the Note, Pledgor
desires to grant to Pledgee a security interest in all of the issued and
outstanding membership units of the Company owned or held by Pledgor at any time
(the “Units”).

NOW, THEREFORE, in consideration of the premises, and the agreements hereinafter
set forth, it is hereby agreed by and between the parties as follows:

1. Definitions. For purposes of this Agreement, the following terms shall have
the meanings assigned to them in this section: (a) “Collateral” means the Units,
the Unit Rights and the proceeds of each; and (b) “Unit Rights” means any
distribution, dividend, additional Units and any other right or property which
Pledgor shall receive or shall become entitled to receive for any reason
whatsoever (whether by reclassification, merger, exchange, liquidation or
otherwise) with respect to, in substitution for or in exchange for any Units,
right to receive Units, options for Units and right to receive earnings which
Pledgor has heretofore or hereafter acquires from the Company for any reason.
“Unit Rights” shall specifically include rights to any cash distributions or
dividends paid on the Units, except that Pledgor shall have the right to retain
such cash distributions or dividends so long as Pledgor is not in Default (as
defined below) hereunder. Unless otherwise defined herein, all capitalized terms
used in this Agreement shall have the meanings provided in the Loan Agreement.

2. Security Interest. Pledgor hereby grants to Pledgee a security interest in
the Collateral. If Pledgor shall acquire any additional Collateral at any time
after the date hereof such Collateral shall automatically and without any
further action be subject to the security interest created hereunder. The
security interest granted herein shall secure: (i) the performance by the
Company of its Loan Obligations; and (ii) the performance by Pledgor of its
obligations under this Agreement. Pledgor shall upon execution of this Agreement
deliver the original certificates representing the Units to Pledgee to be held
in accordance with the terms of this Agreement. To the extent additional
certificates are issued hereafter by the Company to evidence the Collateral,
Pledgor agrees to deliver such original certificates to Pledgee to be held by
Pledgee in accordance with the terms of this Agreement and the Loan Agreement.
Pledgor shall cause all such certificates delivered to be “certificated
securities” as defined in Article 8 of the UCC.

 

- 1 -



--------------------------------------------------------------------------------

3. Pledgor’s Disposition of Collateral. Pledgor shall not sell or otherwise
dispose of, grant any option with respect to, or mortgage, pledge or otherwise
encumber any of the Collateral or any interest therein (except in accordance
with the terms of this Agreement and the Loan Agreement).

4. Pledged LLC Interests. Pledgor shall not permit (a) the Company to issue any
additional limited liability company interests in the Company at any time unless
(i) provision is made for the inclusion of such property in the Collateral,
(ii) such issuance is permitted under the Loan Agreement and such limited
liability company interests are issued to Pledgor or any other Person reasonably
satisfactory to Pledgee (or any of their respective successors and permitted
assigns), (iii) all necessary action has been taken in order to create, in favor
of Pledgee, a legal, valid and enforceable lien on and first-priority security
interest in such limited liability company interests, prior and superior to all
other liens, (iv) all necessary and appropriate consents to the creation,
perfection and enforcement of such liens of the Pledgee have been obtained and
(iv) if reasonably requested by Pledgee, Pledgee shall have received an opinion
of counsel reasonably acceptable to Pledgee with respect to such additional
limited liability company interests and the Pledgee's lien and security interest
with respect thereto, which opinion shall be in form and substance satisfactory
to Pledgee; (b) the Company to have outstanding any subscription agreements,
warrants, rights or options to acquire any limited liability company interests
of whatever type; (c) any limited liability company interest of the Company to
be dealt in or traded on any securities exchange or in any securities market; or
(d) any limited liability company interest of the Company to be deemed an
investment company security (as defined in Section 8-103(b) of the UCC).

5. Representations and Warranties of Pledgor. Pledgor represents and warrants to
Pledgee as follows, which representations and warranties shall survive the
execution and delivery of this Agreement:

(a) This Agreement constitutes a valid and binding obligation of Pledgor and
creates a first priority security interest which is enforceable against Pledgor
in the Collateral and proceeds thereof.

(b) Neither the execution and delivery by Pledgor of this Agreement, nor the
creation and perfection of the security interest in the Collateral granted
hereunder, nor compliance with the terms and provisions hereof will violate any
law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on Pledgor or the provision of any indenture, instrument or agreement to
which Pledgor is a party or is subject, or by or which Pledgor or Pledgor 's
property is bound, or conflict with or constitute a default thereunder, or
result in the creation or imposition of any lien pursuant to the terms of such
indenture, instrument, or agreement.

(c) The Collateral is owned by Pledgor free and clear of any lien, other than
the security interest created hereunder.

(d) Pledgor has paid and shall continue to pay all taxes, assessments and levies
with respect to the Collateral and with respect to any disposition thereof.

 

- 2 -



--------------------------------------------------------------------------------

6. Default. The occurrence of any of the following events shall constitute a
default (“Default”) hereunder:

(a) Failure by Pledgor to perform any obligation hereunder or the breach by
Pledgor of any term or condition of this Agreement;

(b) Any default under the Note that is not cured within the time period, if any,
specified for cure under the Note;

(c) Any Event of Default under the Loan Agreement;

(d) Any representation or warranty made by Pledgor herein is false in any
material respect or omits to state a fact material to such representation or
warranty; or

(e) Any obligation of Pledgor to Pledgee hereunder is revoked, rescinded or
cancelled in whole or in part.

7. Remedies after Default. If any Default occurs, then, upon the election of
Pledgee, Pledgee may exercise all rights and remedies set forth in this
Agreement, the Loan Agreement, and the Uniform Commercial Code for the benefit
of a secured party when a debtor is in default under a security agreement, and
any other applicable law.

8. Voting Rights. Unless and until there shall have occurred and be continuing
any Default, Pledgor shall be entitled to exercise all voting rights attaching
to any and all Collateral, and to give consents, waivers or ratifications in
respect thereof, provided that no vote shall be cast or any consent, waiver or
ratification given or any action taken which would violate, result in breach of
any covenant contained in, or be inconsistent with, any of the terms of this
Agreement, or which would have the effect of impairing the value of the
Collateral or any part thereof or the position or interests of Pledgee therein.
After the occurrence of a Default, Pledgee may at any time and from time to
time, without notice to Pledgor, exercise all voting and other rights relating
to the Collateral, including, without limitation, exchange, subscription or any
other rights, privileges or options pertaining to any of the Units or any of the
Unit Rights as if Pledgee were the absolute owner thereof.

9. Retention or Sale of Collateral after Default. In the event, following a
Default, the Collateral, subject to consent by Pledgor under applicable
provisions of the Uniform Commercial Code, is retained in satisfaction of the
obligations secured by the Collateral, then as provided in the Uniform
Commercial Code, the obligations of Pledgor hereunder and the obligations of the
Company under the Note shall be released. In the event, following a Default, the
Collateral is sold as provided in the Uniform Commercial Code, then the proceeds
may be retained by Pledgee and all obligations of Pledgor hereunder and the
obligations of the Company under the Note shall remain in full force and effect.
In that event the proceeds shall be used to pay the obligations of the Company
under the Note and any expenses incurred by Pledgee in disposing of the
Collateral, any excess proceeds shall be paid to Pledgor.

 

- 3 -



--------------------------------------------------------------------------------

10. Notice of Disposition of Collateral. Notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the Collateral may be made shall be deemed to be reasonable and
deemed to be given if sent to Pledgor in accordance with the Notice provisions
hereof at least ten (10) days prior to such public sale or the time after which
any such private sale or disposition may be made.

11. Terms of Disposition; Redemption. Pledgor agrees that the private sale or
other private disposition of the Collateral shall be deemed to be commercially
reasonable notwithstanding the possibility that a substantially higher price
might be realized if such sale or other disposition were public and deferred
until after registration under the Securities Act of 1933, as amended, or
compliance with any other applicable securities laws. The parties hereto
acknowledge and agree that Pledgor shall have the right to redeem the Collateral
as provided in the Uniform Commercial Code.

12. Disposition of Proceeds of Liquidation; Possession of Collateral. Beyond
exercise of reasonable care to assure the safe custody of the Collateral in the
physical possession of Pledgee pursuant hereto, Pledgee shall have no duty or
liability to collect any sums due in respect thereof or to protect, preserve or
exercise any rights pertaining thereto, and Pledgee shall be relieved of all
responsibility for the Collateral upon surrendering it to Pledgor.

13. Obligations and Rights Not Affected. The obligations of Pledgor and the
rights of Pledgee hereunder shall not be released, reduced, affected or in any
way impaired by any of the following, whether with or without notice to Pledgor:

(a) Any failure or delay on the part of Pledgee (i) to enforce, assert or
exercise any right, power or remedy against Pledgor conferred on Pledgee by law
or otherwise, (ii) to enforce, assert or exercise any right, power or remedy
against any Collateral held by Pledgee hereunder, or (iii) to file or pursue any
claim in any receivership, bankruptcy or insolvency proceeding filed by or
against Pledgor; or

(b) The voluntary or involuntary assignment for the benefit of creditors,
insolvency, bankruptcy, reorganization, arrangement, composition or other
proceeding under the laws for the protection of debtors affecting Pledgor or any
of the assets of Pledgor or any discharge from liability or rejection of
burdensome contracts or obligations in the course of or resulting from any such
proceedings.

14. Indemnification. Pledgor shall defend, indemnify and hold Pledgee harmless
from and against any loss, liability, damage, or expense, including reasonable
attorneys' fees, arising in connection with or resulting from any breach of
warranty, misrepresentation or nonfulfillment of any agreement on the part of
Pledgor under this Agreement.

15. Further Assurances. Upon request, at any time after the date hereof, Pledgee
will forthwith execute and deliver such further instruments of assignment,
transfer, conveyance, endorsement, direction or authorization and other
documents as Pledgor, or its counsel, may request in order to effectuate the
purposes of this Agreement, including, without limitation, for the purposes of
Pledgee obtaining control over the Collateral.

 

- 4 -



--------------------------------------------------------------------------------

16. Notices. All notices, demands, requests, and other communications desired or
required to be given hereunder (“Notices”) shall be in writing and shall be
given by: (a) hand delivery to the address for Notices; (b) delivery by
overnight courier service to the address for Notices; or (c) sending the same by
United States mail, postage prepaid, certified mail, return receipt requested,
addressed to the address for Notices. The address for Notices shall be the
party’s address set forth in the preamble to this Agreement, or such other
address as the party may by Notice designate from time to time. All Notices
shall be deemed given and effective upon the earlier to occur of: (x) the hand
delivery of such Notice to the address for Notices; (y) one (1) business day
after the deposit of such Notice with an overnight courier service by the time
deadline for next day delivery addressed to the address for Notices; or
(z) three (3) business days after depositing the Notice in the United States
mail.

17. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between Pledgor and Pledgee and supersedes all prior agreements
and understandings between them concerning the subject matter hereof.

18. Choice of Law. This Agreement shall be construed in accordance with the laws
of the State of New York. References herein to the Uniform Commercial Code are
to the Uniform Commercial Code as adopted and codified in the State of New York
and as amended from time to time.

19. Waivers, Amendments and Remedies. No delay or omission by Pledgee to
exercise any right or remedy granted under this Agreement shall impair such
right or remedy or be construed to be a waiver of any Default or an acquiescence
therein, and any single or partial exercise of any such right or remedy shall
not preclude other or further exercise thereof or the exercise of any other
right or remedy, and no waiver, amendment or other variation of the terms,
conditions or provisions of this Agreement shall be valid unless in writing and
signed by Pledgee, and then only to the extent specifically set forth in such
writing. All rights and remedies contained in this Agreement or by law afforded
shall be cumulative and shall be available to Pledgee until the obligations of
Pledgor have been released.

20. Severability. In the event any provision of this Agreement is held invalid,
illegal or unenforceable, in whole or in part, the remaining provisions of this
Agreement shall not be affected thereby and shall continue to be valid and
enforceable. In the event any provision of this Agreement is held to be
unenforceable as written, but enforceable if modified, then such provision shall
be deemed to be amended to such extent as shall be necessary for such provision
to be enforceable and it shall be enforced to that extent.

21. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

 

- 5 -



--------------------------------------------------------------------------------

22. Waiver of Jury Trial. EACH OF THE PARTIES WAIVES ANY RIGHT TO A JURY TRIAL
WITH RESPECT TO ANY MATTER ARISING OUT OF THIS AGREEMENT.

[Signature Page Follows]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Pledge Agreement
as of the date and year first set forth above.

 

PLEDGOR RENEWABLE ENERGY GROUP, INC., a Delaware corporation

/s/ Daniel J. Oh

By: Daniel J. Oh

  Its: President

PLEDGEE

USRG HOLDCO IX, LLC, a Delaware

limited liability company

 

By:

  Its:

 

- 7 -